     Case 1:19-cv-07777-GBD-OTW Document 251 Filed 11/17/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  MAKE THE ROAD NEW YORK, et al.,


                  Plaintiffs,

                                v.                       No. 19-07993 (GBD)

      KENNETH CUCCINELLI, et al.,

                 Defendants.


       STATE OF NEW YORK, et al.

                  Plaintiffs,

                      v.                                No. 19-cv-07777 (GBD)

   U.S. DEPARTMENT OF HOMELAND
              SECURITY, et al.

                 Defendants.


                           DECLARATION OF NEAL J. SWARTZ
I, Neal J. Swartz, make the following declaration.
1. I am the Associate General Counsel for General Law, Office of the General Counsel for the
   U.S. Department of Homeland Security (DHS). I have held this position since June 2013. One
   of my responsibilities is to advise and assist in matters involving the Department’s orders of
   succession. This includes reviewing and signing Federal Vacancy Reform Act notifications
   that are sent to both Houses of Congress, the Committee on Homeland Security and
   Governmental Affairs of the Senate, the Committee on Homeland Security of the House of
   Representatives, and the Comptroller General of the Government Accountability Office, in
   accordance with provisions of section 113(g)(3) of title 6, United States Code, and section
   3349 of title 5, United States Code. This declaration is based on my personal knowledge and
   on information that I have obtained in the course of my official duties as the Associate General
   Counsel for General Law, DHS.

2. Pursuant to 6 U.S.C. § 113(g)(2) the Secretary of Homeland Security may designate officers
   of the Department in further order of succession to serve as Acting Secretary.
     Case 1:19-cv-07777-GBD-OTW Document 251 Filed 11/17/20 Page 2 of 3




3. Then-Secretary Nielsen was presented with a memorandum titled “Designation of an Order of
   Succession for the Secretary,” dated April 9, 2019, that included a proposed new Annex A.
   (This document is attached as Exhibit 1 to the declaration of Juliana Blackwell, which is
   simultaneously being filed on the docket in this case.) The memorandum and its attachment
   proposed amending the DHS order of succession to designate officials to serve as Acting
   Secretary, pursuant to the Secretary’s authority under 6 U.S.C. § 113(g)(2). Then-Secretary
   Nielsen approved the proposed modification by affixing her signature at the bottom of the
   memorandum. As explained in that memorandum, her signature below the action line
   represented that she approved the attached document that modified the order of succession for
   the Secretary of Homeland Security. The memorandum’s attachment established an order of
   succession for the position of Secretary of Homeland Security, without exceptions or
   limitations. Specifically, the memorandum’s attachment, titled “Amending the Order of
   Succession in the Department of Homeland Security,” stated that then-Secretary Nielsen had
   “designat[ed] the order of succession for the Secretary of Homeland Security as follows:”. The
   list approved by the then-Secretary set out the order of succession for the officials who may
   serve as Acting Secretary. The list controlled the succession order for every vacancy in the
   office of the Secretary, no matter the reason for the vacancy.

4. The following day, DHS Delegation No. 00106 was amended to reflect and implement then-
   Secretary Nielsen’s change to the order of succession for the Secretary of Homeland Security.
   The amendment was executed by placing a new Annex A in DHS Delegation No. 00106. The
   amended DHS Delegation No. 00106 was then reissued as DHS Delegation No. 00106,
   Revision No. 8.5 titled “DHS ORDERS OF SUCCESSION AND DELEGATIONS OF
   AUTHORITIES FOR NAMED POSITIONS,” issued December 15, 2016, and updated April
   10, 2019. (This document is attached as Exhibit 2 to the declaration of Juliana Blackwell, ,
   which is simultaneously being filed on the docket in this case.). DHS Delegation No. 00106 is
   an administrative document that is periodically updated to consolidate and maintain in a single
   document the orders of succession for many senior positions in DHS. Modifications to an order
   of succession are effective immediately upon the Secretary’s approval and signature, and not
   when those decisions are transposed into DHS Delegation No. 00106 at a later time. As an
   internal administrative document that is meant to collect the orders of succession, DHS
   Delegation No. 00106 itself cannot override or change official action taken by the Secretary.

5. When then-Secretary Nielsen resigned, both the Department of Homeland Security Deputy
   Secretary and the Under Secretary for Management positions were vacant.

6. Therefore, then-Secretary Nielsen’s signed order designating the DHS order of succession for
   Acting Secretary, pursuant to her authority under 6 U.S.C. § 113(g)(2), was effective when she
   signed the order on April 9, 2019, and controls the order of succession should a discrepancy
   or conflict exist between her signed order and DHS Delegation No. 00106, Revision No. 8.5.
   In fact, the April 9, 2019 signed order would have controlled the order of succession even if
   DHS Delegation No. 00106 was never updated to reflect the April 9, 2019 change.

7. The document attached as Exhibit 1 is a true and correct copy of a memorandum titled “Federal
   Vacancies Reform Act Submission,” issued by the Associate General Counsel for General
     Case 1:19-cv-07777-GBD-OTW Document 251 Filed 11/17/20 Page 3 of 3




   Law, dated April 11, 2019 with an attachment “Vacancy and Designation of an acting officer,
   DHS – Secretary.”

8. The document attached as Exhibit 2 is a true and correct copy of an “Order Designating the
   Order of Succession for the Secretary of Homeland Security,” issued by Peter T. Gaynor on
   November 14, 2020.

   In accordance with 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing
   is true and correct to the best of my knowledge and belief.

   Executed this 17th day of November, 2020

                                                                 NEAL J       Digitally signed by NEAL
                                                                              J SWARTZ

                                                                 SWARTZ       Date: 2020.11.17
                                                                __________________________
                                                                              21:59:57 -05'00'



                                                                                  Neal Swartz
                                                    Associate General Counsel for General Law
                                                        U.S. Department of Homeland Security
